Citation Nr: 0720613	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-24 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking an increased rating for his service-
connected left knee disorder, currently evaluated as 20 
percent disabling.  The veteran claims that his left knee 
disorder causes him increased pain, swelling, severe 
instability, and a reduced range of motion.  He also alleges 
that this condition has interfered with his ability to 
perform his job as a U.S. postal worker.

Based upon its review of the veteran's claims folder, the 
Board finds that there is a further duty to assist the 
veteran with his claim herein.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In his July 2005 substantive appeal, the veteran asserted 
that his left knee disorder was worsening.  The most recent 
examination of the veteran's left knee was in May 2003.  In 
May 2007, the veteran's representative filed a statement 
arguing that the May 2003 examination was too old to 
adequately evaluate the veteran's condition.  The Board 
agrees.  VA's duty to assist includes providing a new medical 
examination when a veteran asserts or provides evidence that 
a disability has worsened and the available evidence is too 
old for an adequate evaluation of the current condition.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 
38 C.F.R. § 3.326 (a) (2006).  Given the veteran's complaints 
of an increase in symptomatology and the passage of time 
since the veteran's last left knee examination, an additional 
VA examination to determine the current severity of his 
service-connected left knee disorder is warranted.

Additionally, it appears that the RO did not consider a 
possible separate evaluation for the veteran's left knee 
disorder based on limitation of motion. See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010 (2006); see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (a veteran who 
has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that any separate rating must be based upon additional 
disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also x-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59).  A private 
treatment report, dated in March 2003, noted that the 
veteran's left knee lacked "about 15 degrees of full 
extension."  The report of his most recent VA examination 
for joints, performed in May 2003, noted his complaints of 
being unable to fully extend his left knee.  Physical 
examination at that time revealed an active range of motion 
of 132 degrees of flexion, but was silent as to extension.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for his service-connected left 
knee disorder, since May 2003.  The RO 
must then obtain copies of the related 
medical records that are not already in 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  After any additional evidence has been 
associated with the claims file, the RO 
must make arrangements with the 
appropriate VA medical facility for an 
examination to determine the severity of 
the veteran's service-connected left knee 
disorder.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  Any indicated diagnostic 
tests, to include x-rays, which are deemed 
necessary for an accurate assessment must 
be conducted.  The examiner must record 
pertinent medical complaints, symptoms, 
and clinical findings.  Specifically, in 
addition to noting the range of motion of 
the left knee, to include extension and 
flexion, and whether instability exists, 
the examiner must discuss whether there is 
evidence of weakness, fatigability, lack 
of coordination, restricted or excess 
movement of the joint, or pain on 
movement, and if any of these are present, 
comment upon the functional limitations 
caused by the veteran's service-connected 
left knee disorder.  A complete rationale 
for all opinions must be provided.  The 
report prepared must be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration any 
evidence added to the file since the most 
recent VA adjudication.  See VAOPGCPREC 
23-97, 9-98.  If the issue on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran and his representative must then 
be given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).

